 



Exhibit 10.52
June 8, 2006
Dr. Brock Siegel
Dear Brock:
     We are pleased to offer you a position as the Chief Operating Officer of
Solexa, Inc. (“Solexa” or the “Company”). The terms of your employment are as
follows:
     Your start date with the Company will be July 17, 2006 (the “Start Date”).
You will perform all duties customarily associated with the position of Chief
Operating Officer, and all other job responsibilities reasonably assigned to
you, and will report directly to the Chief Executive Officer. You shall perform
your duties at the Company’s Hayward, California offices, subject to reasonable
travel to the Company’s U.K. offices and elsewhere, from time to time.
     You will receive a base salary at the rate of $22,916.67 per month
(equivalent to an annual salary rate of $275,000), less payroll deductions and
required withholdings. As an exempt, salaried employee, you will not be eligible
for overtime compensation.
     During your employment with Solexa, you will be eligible to earn an annual
bonus of up to thirty-five percent (35%) of your base salary (the “Bonus”),
subject to applicable payroll deductions and withholdings. You will be eligible
to earn a Bonus for your 2006 services (prorated based on the number of full
months of your employment service during this year) pursuant to the terms and
conditions of the Company’s current 2005-2006 Bonus Plan, a copy of which will
be delivered to you under separate cover. Thereafter, you will be eligible to
receive the Bonus on the terms and conditions of any subsequently adopted Bonus
Plan applicable to your position, in effect from time to time; provided that you
must remain in active service with the Company through December 31 of each
calendar year and through and including the Bonus payment date in order to be
eligible to earn a Bonus. The Company, at its sole discretion, shall determine
whether you have earned a Bonus and the amount of the Bonus, if any. Unless
otherwise expressly provided in any duly adopted Bonus Plan and except as
expressly provided herein, no prorated Bonus may be earned or paid. The Company
reserves the right to modify, supersede or terminate the terms of any Bonus Plan
at any time, in its sole discretion.
     As part of this employment offer, you will be awarded one hundred and
fifty-six thousand (156,000) shares of restricted common stock of the Company
(the “Stock Award”) pursuant to the Company’s 2005 Equity Incentive Plan, as may
be amended from time to time (the “Plan”). The Stock Award shall be subject to
the terms of the Plan and a Stock Award Agreement to be issued to you. The Stock
Award shall vest over a four year period, with twenty-five percent (25%) of the
shares subject to the Stock Award vesting upon your completion of one (1) year
of continuous employment service with the Company, and 1/12th of the remaining
shares vesting for each quarter of continuous employment service thereafter.

 



--------------------------------------------------------------------------------



 



     As a Company employee, you will also be eligible to participate in all
Company benefit plans and programs applicable to similarly situated executive
employees of the Company generally, pursuant to the terms, conditions and
limitations of those benefit plans and Company policy, including (but not
limited to) group medical insurance, paid vacation and sick leave, and paid
holidays. A summary of available benefit plans is enclosed.
     As a Solexa employee, you will be required to abide by all Company rules
and regulations in effect from time to time, including the Company’s Code of
Conduct. You will also be required to sign an acknowledgment that you have read,
understand, and will comply with the Company’s Employee Handbook. In your work
for the Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. Rather, you will be expected to
use only that information which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. You agree that you will not bring onto
Company premises any unpublished documents or property belonging to any former
employer or other person to whom you have an obligation of confidentiality. You
hereby represent that you have disclosed to Solexa any contract you have signed
that may restrict your activities on behalf of the Company.
     Your employment with Solexa is at-will, meaning that you may terminate your
employment at any time and for any reason whatsoever simply by notifying Solexa.
Likewise, Solexa may terminate your employment at any time, with or without
cause and with or without advance notice. The Company also retains sole
discretion to make all other decisions concerning your employment (e.g.
position, title, reporting relationship, transfers, job duties and
responsibilities, compensation, benefits or any other managerial decisions) with
or without cause, and with or without advance notice. This at-will employment
relationship cannot be changed except in writing, signed by you and a duly
authorized Company officer.
     On your first day at Solexa you will be required to sign the documents
listed below. Please see Linda Marks for completion of these documents:
1. Proprietary Information and Inventions Agreement. Signing this agreement is a
condition of our offer of employment, and compliance with this agreement is a
condition of continued employment. A copy has been enclosed.
2. Employment Eligibility Verification (I-9) Form. In compliance with the
Immigration Reform and Control Act of 1986, our offer of employment is subject
to satisfactory proof of your identity and right to work in the United States.
You will be required to complete the enclosed I-9 form and provide us with
original documentation as outlined in Section 2 (copy enclosed) to verify your
identity and eligibility for employment in the United States. It is very
important that you remember to bring the necessary identification documents on
the Start Date.

 



--------------------------------------------------------------------------------



 



     The employment terms set forth in this Agreement, and the enclosed
Proprietary Information and Inventions Agreement, constitute the complete and
exclusive statement of the subject matter hereof, and supersede any agreements
or promises made to you by anyone, whether oral or written. Changes in your
employment terms, other than those changes, if any, expressly reserved to the
Company’s discretion in this Agreement, require a written modification signed by
you and a duly authorized officer of Solexa. If you have any questions, please
contact me.
Welcome to Solexa! We look forward to working with you.
Sincerely,

          /s/ John West       John West      Chief Executive Officer     

Enclosures
     Please sign below indicating your acceptance of this offer of employment on
the terms set forth above, and return the original to our office by June 16,
2006 in the enclosed self-addressed, stamped envelope.

     
Brock Siegel
  /s/ Brock Siegel
 
   
Name (print)
  Signature
 
   
June 12, 2006
  July 17, 2006
 
   
Date Signed
  Start Date

 